Citation Nr: 0100008	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  95-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed secondary to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service from July 1985 to July 
1989, and from February 1990 to September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which, inter alia, 
denied service connection for hemorrhoids, colitis, residuals 
of a right hand fracture, a pulmonary disorder, asbestos 
exposure, and mitral valve prolapse.  The veteran duly 
perfected an appeal with respect to each of these issues.  

By April 1997 rating decision, the RO granted service 
connection for hemorrhoids, fracture of the right hand, and 
mitral valve prolapse.  In August 1998, the veteran testified 
at a Board hearing via videoconference.  In December 1998, 
the Board remanded the matter for additional development of 
the evidence.  While the matter was in remand status, by 
April 2000 rating decision, the RO granted service connection 
for ulcerative colitis.  

The grant of service connection for hemorrhoids, a fracture 
of the right hand, mitral valve prolapse, and ulcerative 
colitis constitutes a full award of the benefit sought on 
appeal with respect to these issues.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of compensation level or effective date for these 
disabilities, those issues are not now in appellate status.  
Id. at 1158.


REMAND

As noted above, the Board remanded this matter in December 
1998 for additional development of the evidence.  Pursuant to 
the Board's remand, the RO contacted the veteran by January 
1999 letter and asked him to submit post-service medical 
evidence of treatment for a pulmonary disorder.  By letter 
dated later that month, he responded that he wished to 
"abandon[]" his claim of service connection for a pulmonary 
disease in order to "facilitate the conclusion of the 
remainder of this appeal."  

Under 38 C.F.R. 20.204 (2000), a claimant may withdraw his or 
her substantive appeal at any time before the Board 
promulgates a decision.  See also Hamilton v. Brown, 4 Vet. 
App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (holding that the Board is without the authority to 
proceed on an issue if the veteran indicates that 
consideration of that issue should cease).

A review of the record indicates that, despite the veteran's 
January 1999 letter, the RO continued to deny his claim of 
service connection for a pulmonary disease and in November 
2000, his representative submitted written argument on the 
issue.  However, since his January 1999 letter, the veteran 
himself has not communicated with the RO regarding the issue 
of service connection for a pulmonary disease.  Thus, it 
appears that he may have intended to withdraw his appeal of 
this issue.  If so, the Board would be without the authority 
to proceed with consideration of this matter on the merits.  
Hamilton, supra.  However, to avoid any prejudice to the 
veteran, clarification of this matter is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
clarify his intentions regarding whether 
he desires to continue his appeal of the 
issue of service connection for a 
pulmonary disease; if so, the RO should 
act accordingly.   

2.  If the veteran clarifies that he does 
not desire to withdraw his appeal of the 
issue of service connection for a 
pulmonary disease in his January 1999 
letter, the RO should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), as well as any pertinent guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations, General Counsel 
precedent opinion and pertinent court 
decisions.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case containing notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2000).  Also, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





